Citation Nr: 0306240	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-03 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to vocational rehabilitation and training 
pursuant to the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 determination of the Vocational 
Rehabilitation and Counseling Division of the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  In November 1998 and 
December 2000 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The veteran raised the issue of entitlement to service 
connection for paranoid schizophrenia during his November 
2002 Central Office hearing.  This issue is referred to the 
RO for initial consideration and adjudication.


FINDINGS OF FACT

1.  In July 1996, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation.

2.  Service connection is in effect for chronic prostatitis, 
rated 20 percent disabling.

3.  The veteran's nonservice-connected disabilities include 
low back pain with mild degenerative joint disease, tension 
and vascular headaches and schizophrenia in partial 
remission.  

4.  The veteran has an Associate Business Degree in 
accounting, with an additional year in college studying 
finance and business management, as well as a dental 
technician certificate.  He has worked as an accounting 
technician, library technician, marketing researcher, 
telemarketer, salesperson, lobbyist and fundraiser.  

5.  The veteran is not in need of rehabilitation to overcome 
an employment handicap.

6.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.


CONCLUSION OF LAW

The veteran does not have an employment handicap and does not 
meet the criteria for basic entitlement to benefits pursuant 
to Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 21.40, 21.51 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002).  In this case, there is no issue 
as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant by letters dated in December 1998 and May 2001, that 
VA would obtain all relevant evidence in the custody of VA.  
He was also advised that it was his responsibility to 
identify any medical treatment records from his private 
physician regarding pertinent treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A.  In 
this case, the veteran's service department medical records 
are on file, and his VA treatment records have been 
associated with the claims files.  The claimant was notified 
of the need for VA examinations, and several were accorded 
him.  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service connection was granted for prostatitis in an August 
1976 rating decision.  A noncompensable evaluation was 
initially assigned.  A May 1996 rating decision increased the 
veteran's evaluation to a 20 percent, effective from February 
1996.  

The veteran submitted a claim for VA Chapter 31 vocational 
rehabilitation in July 1996.  In September 1996, the RO 
informed him that his application had been received and 
notified him that he had been scheduled for a counseling 
appointment in October 1996.

In October 1996, the veteran was afforded Chapter 31 
vocational rehabilitation counseling.  The narrative report 
of the counseling record indicates that the veteran had an 
Associate Business degree and majored in accounting.  He 
completed an additional 20 to 24 credits at Wharton Business 
School, majoring in finance.  He also completed a dental 
technology program.  He last worked as lobbyist and 
fundraiser from 1988 to 1996, when he was laid off due to 
downsizing of the corporation.  With regard to his service-
connected disability, his chief complaints were urination 
frequency and nocturia.  He reported his frequency of 
urination as every 1 to 2 hours, occasionally every 30 
minutes and he got up 3 times every night to void.  He had 
occasional urge incontinence, diagnosed as a voiding 
dysfunction.  He took no medication or received any treatment 
for his prostatitis.  The counseling psychologist determined 
that the veteran's service-connected disability did not cause 
any impairment to employability or any employment or serious 
employment handicap.  The psychologist further determined 
that the veteran did not have an employment handicap, or a 
serious employment handicap and that he had overcome the 
effects of the impairment of employability.  It was 
determined that the veteran was not be eligible for Chapter 
31 benefits.  He subsequently perfected his appeal of the 
determination.

A December 1996 VA genitourinary examination report shows the 
veteran complained of urinary frequency and nocturia.  He 
denied any hematuria and reported voiding with a good force 
of stream.  Although slightly tender, digital rectal 
examination was unremarkable.  The impression was voiding 
dysfunction.  

During a February 1998 Central Office Hearing before a Member 
of the Board, the veteran testified that he believed he was 
unable to secure gainful employment as a result of both 
service-connected and nonservice-connected disabilities.  He 
testified that his service-connected prostatitis caused him 
to frequently use the restroom, sometimes as much as 6 times 
an hour.  He indicated that this had been a problem with 
former employers.  Further, when taking long trips, he wore a 
catheter prescribed by VA and wore adult diapers at night 
because of his prostatitis.  His VA urologist told him that 
perhaps his prostatitis had hindered his ability to get long-
term employment.  The veteran also believed his low back and 
headache disorders affected his ability to work.  He stated 
he had back problems and stiffness and was seeing a VA 
neurologist for severe headaches.  He stated that he had only 
been able to find part-time and temporary jobs since his 
discharge from service.  He testified that he only worked 
part-time for Greenpeace.

An April 1998 memorandum from the veteran's treating VA nurse 
practitioner shows that he was followed for chronic 
prostatitis and chronic low back pain and that he regularly 
used large exterior catheters, large leg bags, large diapers, 
a back brace and lubricant for the catheter.  He used the 
equipment on a daily basis.

VA treatment records, dating from February 1998 to May 1999, 
show the veteran was seen by psychiatry for auditory 
hallucinations, longstanding interpersonal problems and 
grandiose delusions.  He was treated with Risperidone.  The 
treatment records do not indicate a diagnosis.

In January 1999, the veteran was afforded a VA general 
medical examination.  At that time he complained of chronic 
daily rectal and perineum pain.  He reported increased 
frequency of urination, as much as 10 to 12 times a day and 
frequently through the night.  He was not taking antibiotics 
at the time.  He also reported daily headaches that limited 
his ability to function normally.  He took no medication for 
his headaches.  Finally, he complained of daily back pain.  
The examiner noted that recent X-ray studies of the spine 
revealed degenerative disease.  The diagnoses included 
chronic prostatitis, degenerative arthritis with decreased 
range of motion, and severely disabling daily migraine 
headaches.

During an October 2000 Central Office hearing, the veteran 
testified that his service-connected prostatitis caused him 
to use the bathroom a minimum of 10 times a day.  Sometimes 
he used a bathroom as much as 5 times within 30 minutes.  He 
wore a catheter for any trips that were 3 hours or longer.  
Although he had employment problems because of emotional 
problems and issues with his supervisors, he believed his 
frequent use of bathrooms and headaches contributed to his 
employment problems.  He described his headaches as severe 
with blurred vision and sometimes accompanied by upset 
stomach.  He took Tylenol 4 for his headaches and back pain.  
He testified that he had back stiffness and had to wear 
reading glasses.  He last worked in May 2000 has a 
salesperson in an appliance store.  He hoped to gain computer 
skills through the VA vocational rehabilitation program.  

VA treatment records, dating from the late 1990's to August 
2000, show the veteran sought treatment for prostatitis and 
headaches.  Treatment records also relevantly show 
assessments of back pain with mild degenerative joint 
disease.  Neurology progress notes indicate the veteran had 
mixed tension and vascular headaches.  

A June 2001 VA psychiatric examination of the veteran 
indicates that he last worked as a salesman for 10 months and 
that the longest time he held a job was for 8 years.  He was 
not currently in treatment or on medication for any 
psychiatric disability.  The diagnosis was paranoid 
schizophrenia in partial remission with a Global Assessment 
of Functioning (GAF) score of 65.

The veteran was also afforded a VA genitourinary examination 
in June 2001.  The examination report indicates that he 
complained of urinary frequency 10 to 15 times a day, but the 
examiner noted that recent urology clinic notes showed the 
veteran had urinary frequency only 4 times a day.  He also 
complained of nocturia.  He had not been on antibiotics for 
years.  He had an adequate urinary stream.  The examiner 
noted that the veteran was reluctant to be re-examined and 
that a review of the notes revealed he had a 30-gram boggy 
enlarged prostate.  A urinalysis was normal without any white 
cells.  The diagnosis was chronic prostatitis.

After reviewing the evidence of record, a Supplemental 
Statement of the Case was issued in March 2002, finding that 
the veteran did not have an employment handicap.  It was 
signed by both the counseling psychologist and a VR&E 
officer.

During a November 2002 VA Central Office hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had attitude problems and frequently challenged his direct 
supervisors.  He testified that he had had headaches for 20 
years.  He believed that his back disability precluded him 
from any job that was not sedentary or that required any 
bending or lifting.  He believed that urinary frequency as a 
result of his prostatitis inhibited him from maintaining 
employment because he sometimes had to excuse himself from 
his desk 3 to 4 times within 30 minutes.  He believed that 
his paranoid schizophrenia made it difficult for supervisors 
to work with him because of his swings in personality.  It 
also made it difficult for him to be very regimented or to 
stick to one thing.  At the time of the hearing he was not 
getting treatment or taking medication for his psychiatric 
disability.  

Analysis

The veteran claims entitlement to vocational rehabilitation, 
specifically educational training, pursuant to Chapter 31, 
Title 38, United States Code.

Vocational rehabilitation benefits awarded pursuant to 
Chapter 31, Title 38, United States Code, are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100.  Generally, a veteran who files a claim 
for Chapter 31 benefits on or after November 1, 1990, is 
entitled to a program of vocational rehabilitation if he has 
a service-connected disability that is compensable at a rate 
of at least 20 percent and was incurred or aggravated in 
service on or after September 16, 1940, and is determined to 
be in need of rehabilitation to overcome an employment 
handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

In this case, since February 1996, the veteran has been 
service connected for chronic prostatitis at a rate of 20 
percent.  Accordingly, the question becomes whether he is in 
need of rehabilitation to overcome an employment handicap.

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  
Pertinent regulations further define the term "impairment" as 
restrictions on employability caused by (1) the veteran's 
service-connected and nonservice-connected disabilities; (2) 
deficiencies in education and training; (3) negative 
attitudes toward the disabled; and (4) other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
does not exist, however, when the veteran's employability is 
not impaired.  38 C.F.R. § 21.51(f)(2)(i).  Under 38 C.F.R. 
§ 21.51(f), the counseling psychologist may find that the 
veteran has an employment handicap.

In Davenport v. Brown, 7 Vet. App. 476 (1995), a case 
involving basic eligibility for vocational rehabilitation 
training under Chapter 31, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision addressing the 
provisions of 38 C.F.R. § 21.51, which set forth the criteria 
for finding that an employment handicap exists.  
Specifically, the Court held that 38 C.F.R. §  21.51(c)(2), 
which required that a veteran's service-connected disability 
"materially contribute" to his employment handicap, was 
invalid and in excess of statutory authority, because 38 
U.S.C.A. § 3102, the statutory authority for 38 C.F.R. 
§ 21.51(c)(2), did not require a causal nexus between a 
service-connected disability and an employment handicap.  The 
Court further held that, to the extent that 38 C.F.R. 
§ 21.51(c)(2), (e),(f)(1)(ii) and (f)(2) include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and his 
employment handicap, those regulatory provisions are 
unlawful.

Subsequent to Davenport, and pursuant to the Veterans' 
Benefits Improvement Act of 1996, the law was amended to 
require that a veteran's employment handicap result from a 
service-connected disability.  Pub. L. No. 104-275, § 101(a), 
110 Stat. 3322 (Oct. 9, 1996).  However, that amendment is 
only effective as to claims filed on or after October 9, 
1996.  In this case, the RO received the veteran's 
application for vocational rehabilitation in July 1996; 
therefore, the mandate of Davenport applies, and in 
determining whether an employment handicap exists, the Board 
must consider the effect of both service and nonservice-
connected disabilities.

The evidence of records establishes that the veteran has 
earned a high school diploma and an Associate Business Degree 
in accounting, as well as a dental technician certificate, 
and has taken courses in finance and management at Wharton 
Business School.  Moreover, since his discharge from service 
he has worked as an accounting technician, marketing 
researcher, telemarketer, salesperson, lobbyist and 
fundraiser.  Moreover, the record indicates that he was 
employed as a lobbyist and fundraiser for 8 years and was 
released from that position only because the corporation was 
downsizing.

After carefully reviewing the evidence of record, the Board 
finds that the veteran's ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes 
and interests is not impaired as a result of disability.  
Since the veteran filed his claim for Chapter 31 benefits in 
July 1996, a VA counseling psychologists have found that he 
does not have an employment handicap that prevents him from 
obtaining or maintaining employment on two occasions.  In 
March 2002, the psychologist made that determination with 
consideration of both the veteran's service-connected and 
nonservice-connected disabilities.  Under 38 C.F.R. 
§ 21.51(f), these individuals have the authority to make such 
findings.  In any event, their findings appear to be 
supported by the evidence, which establishes that, since 
1996, the veteran has been employed for at least 10 months as 
a salesperson, in 2000.

The Board acknowledges that the medical evidence of record is 
limited and that no physician has specifically addressed the 
extent to which all of the veteran's disabilities affect his 
employability.  However, the veteran's June 2001 VA 
genitourinary examination report clearly indicates that he 
did not want a rectal examination.  Moreover, the opinion of 
the VA counseling psychologist indicating that the veteran 
does not have an employment handicap is highly probative, as 
it is based on an interview with the veteran, as well as a 
review of his medical records and with consideration of all 
his disabilities.  Further, the Board notes that the veteran 
has a good educational background to handle many positions in 
the national economy despite his service connected and 
nonservice connected disorders.  Clearly, the preponderance 
of the evidence is against the claim for entitlement to 
vocational rehabilitation training pursuant to the provisions 
of Chapter 31, Title 38, United States Code.  Thus the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

